President.
We are not now enquiring who is intitled to the land, but whether Thomas Lemmon has committed an offence, by forcibly entering on the possession of William Todd; or having peaceably entered on William Todd’s possession, forcibly detaining it.
It does not appear, that, at the time of Lemmon’s entering on this land, William Todd was in possession of it. Surveying the land, building cabbins, and leaving them unfinished and empty, is not occupying or possessing the land. It seems to have been vacant. Entering on vacant land is not a public offence. And, after such entry, there can be no forcible detainer, for there was no possession in another, at the time of the entry.
Verdict not guilty.